Title: Enclosure: Power of Attorney from Thomas Jefferson to John Barnes for Transfer of Assets, 31 December 1816
From: Jefferson, Thomas
To: Barnes, John


            
              Know all men by these presents that I Thomas Jefferson of Monticello in the county of Albemarle Virginia do hereby constitute and appoint John Barnes of George town Columbia my true and lawful Attorney for me and in my name to transfer into the name of Thaddeus Kosciuzko, heretofore a General in the service of the United States, and at present of Switzerland, all the stock of the United States standing to my credit on the books of      
              as well as all my shares in the Bank of Columbia. Witness my hand and seal this 31st day of December 1816.
              
                Th Jefferson
              
            
            
              Witness
              
                Th M Randolph
                James L. Jefferson
              
            
          